ANHYDROUS AMMONIA SALES AGREEMENT

THIS ANHYDROUS AMMONIA SALES AGREEMENT ("Agreement") is entered into on this ___
of February, 2005, and made effective January 3, 2005 ("Effective Date"),
between KOCH NITROGEN INTERNATIONAL SARL, a Switzerland corporation, with a
branch office located at Grand Cayman, Cayman Islands, B.W.I. (hereinafter
"KNI") and KOCH NITROGEN COMPANY, a Nebraska corporation, with principal offices
at 4111 East 37th Street North, Wichita, Kansas 67220 (hereinafter "KNC" and
collectively with KNI, "Koch") and EL DORADO CHEMICAL COMPANY, an Oklahoma
corporation, with principal offices at 16 S. Pennsylvania, Oklahoma City,
Oklahoma 73107 (hereinafter "Buyer"). Koch and Buyer are sometimes collectively
referred to herein as the "Parties" and individually referred to herein as a
"Party".

WITNESSETH:

WHEREAS, as specified in this Agreement, Buyer and Koch desire to enter into an
anhydrous ammonia sales agreement under which Koch agrees to supply to Buyer,
and Buyer agrees to purchase from Koch, 100% of its Product Requirements (as
defined below) and

WHEREAS, Koch's intent is to supply Buyer's Product Requirements primarily by
pipeline deliveries and supply Buyer's Railcar Product Requirements (as defined
below) either by railcar or pipeline. If Product is delivered to Buyer by
pipeline, then KNI shall be the primary supplier and shall invoice Buyer. If
Product is delivered to Buyer by railcar, then either KNI or KNC, at Koch's
option, shall be the supplier and invoice Buyer as applicable.

NOW THEREFORE, in consideration of the mutual promises herein contained, the
receipt and sufficiency of which is hereby acknowledged, the Parties agree as
follows:

I. DEFINITIONS

Whenever used in this Agreement, the following terms shall have the following
respective meanings:

"Adder" shall have the same meaning assigned to that term in Article VI, Section
B.

"Affiliate" means, with respect to any Person, any other Person directly or
indirectly controlling or controlled by, or under direct or indirect common
control with such Person. For purposes of this definition, the term "control"
(including the correlative terms "controlled by" and "under the common control
of"), as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, through the ownership of voting securities, by contract
or otherwise.

"Ammonia Pipeline" shall mean the anhydrous ammonia pipeline currently owned by
Kaneb Pipe Line Operating Partnership, L.P.

"Ammonia Pipeline Tariff" means the Ammonia Pipeline's current tariff for
interstate movement of anhydrous ammonia, as amended from time to time.

"Ammonia Pipeline Transportation Charge" shall have the same meaning assigned to
that term in Article VI, Section C.

"Buyer Facility" shall mean Buyer's chemical production facility located at El
Dorado, Arkansas, as presently configured.

*** [Redacted Text] shall mean the *** [Redacted Text] per metric ton of the
weekly price range published under the heading "Ammonia Price Indications,
Delivered prices, US Gulf/Tampa, -Tampa" in Fertecon Ammonia Report ("Fertecon")
and (ii) the *** [Redacted Text] per metric ton of the weekly price range
published under the heading "Ammonia c+f Tampa" in the FMB Weekly Fertilizer
Report ("FMB") for the week Product is delivered by pipeline to Buyer or shipped
by railcar to Buyer. For example, if Product is delivered to Buyer by the
Ammonia Pipeline during the week from Monday, December 15, 2003 through Sunday,
December 21, 2003, the *** [Redacted Text] published in the December 18, 2003
issue of Fertecon and the December 18, 2003 issue of FMB shall apply. The
Parties acknowledge that currently, both Fertecon and FMB publish a price range
for Tampa/US Gulf prices and a Tampa only price. The Tampa only price, as set
forth above, shall be used to calculate the *** [Redacted Text]. If either
publication or the price contained in such publication that is necessary to
calculate the *** [Redacted Text] is not published for a particular week for any
reason, then the publication or price, as applicable, from the previous week
shall be used to calculate the *** [Redacted Text]. Examples of how ***
[Redacted Text] is calculated are set forth on Exhibit 1.

"Delivery Point" shall mean: (i) for pipeline deliveries, the discharge side of
the Ammonia Pipeline's Product meter located at Buyer's Facility, or (ii) for
rail or truck deliveries, the point at Buyer's Facility where the truck or rail
cars enter Buyer's Facility, or (iii) an alternate delivery point along the
Ammonia Pipeline; provided that Buyer gives Koch at least forty-five (45) days
written notice prior to the date it wishes to begin delivery at such alternate
delivery point.

I."KNC Facility" shall mean KNC's anhydrous ammonia production facility at
Sterlington, Louisiana. Currently, the KNC Facility has one (1) ammonia
production unit capable of producing ammonia.

J."KNC Terminal" shall mean KNC's anhydrous ammonia terminal at Taft, Louisiana,
capable of receiving ammonia by vessels, loading and shipping ammonia in a
barge, and re-injecting ammonia into the Ammonia Pipeline.

K."Month" shall mean a calendar month.

L. "Performance Assurance" means collateral in the form of either cash,
letter(s) of credit, or other security acceptable to Seller in its sole
discretion.

M. "Person" means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, unincorporated organization, business, syndicate, sole
proprietorship, association, organization, other entity or governmental body.

> N."Price" shall be described in Article VI, Section A hereof.

O."Product" shall mean commercial anhydrous ammonia provided hereunder having
the following specifications:

  Ammonia (NH3) Content: 99.5% minimum, by weight %

  Water:0.2% minimum to 0.5% maximum, by weight %

  Oil:5 ppm maximum, by weight

P."Product Requirements" shall mean total Product purchased by Buyer for Buyer's
account for further processing at Buyer's Facility, as adjusted to accommodate
Buyer's Railcar Product Requirements. Currently, the Product Requirements during
a calendar year at Buyer's Facility are approximately 165,000 short tons,
exclusive of any tolling arrangements by Buyer with third parties. Product
Requirements shall not include approximately 45,000 short tons of anhydrous
ammonia annually, for production of finished product for Orica USA Inc. The
45,000 short tons referenced above shall be excluded from the Product
Requirements during the Term of this Agreement, unless Buyer requests and Koch
elects, at Koch's sole option, to include such quantity in the Product
Requirements. Provided that Buyer has given Koch at least sixty (60) days prior
written notice, Product Requirements shall not include Product supplied to
Buyer's Facility which shall be produced by Buyer or an Affiliate of Buyer and
physically delivered to Buyer's Facility.

Q."Seller" shall mean either KNI or KNC, as the case may be, as the applicable
seller of Product hereunder.

R. "short ton" shall mean 2,000 pounds.

S. "Taxes" shall have the same meaning assigned to that term in Article IX
hereof.

T. "Total Credit Exposure" shall mean the sum of the (i) outstanding invoice(s)
for Product delivered from Koch to Buyer, (ii) the estimated invoice for Product
delivered to Buyer but not yet invoiced by Koch, and (iii) the estimated invoice
amount for Product that shall be delivered from Koch to Buyer until the payment
due date of the oldest outstanding invoice, less the amount of any Performance
Assurance.

II. TERM

Term

. The term of this Agreement (the "Term") shall commence at 12:01 a.m. central
time on January 3, 2005 and shall terminate at 11:59 p.m. on December 31, 2005,
("Original Termination Date") unless otherwise terminated earlier in accordance
with this Agreement or extended pursuant to Section B below.

Renewal.

At the Original Termination Date, this Agreement may be extended for a one (1)
year period (commencing on January 1st and ending on December 31st) upon the
written agreement of both Koch and Buyer made no later than November 1st of the
then current year. Notwithstanding the foregoing, neither Party shall be
obligated to renew this Agreement.

III. QUANTITY

Quantity

. During the Term, Buyer shall purchase from Koch one hundred percent (100%) of
its Product Requirements for Buyer's Facility. However, in the event Buyer
installs railcar unloading capabilities at Buyer's Facility, then Buyer shall
have the option to purchase up to twelve percent (12%) of Buyer's Product
Requirements during a calendar year from a third party ("Railcar Product
Requirements"); provided, such Railcar Product Requirements must be delivered to
Buyer's Facility by railcar; and provided further, Buyer gives Koch the right of
first refusal to match any bona fide third party railcar delivered price. Buyer
shall provide Koch with a written copy of such third party offer. In the event
Seller determines to meet the price for any Railcar Product Requirements to
Buyer's Facility within two (2) business days after its receipt of a written
copy of the third party offer, Seller shall have the option to deliver the
Railcar Product Requirements to Buyer's Facility either by railcar or pipeline.
In addition, if Buyer installs railcar unloading capabilities at Buyer's
Facility, then Seller may request, from time to time, that Buyer take delivery
of a specified quantity of Buyer's Product Requirements by railcar, instead of
delivery by pipeline, during each calendar year; provided Seller gives Buyer
thirty (30) days written notice that Seller wants to deliver Product by railcar.
Buyer shall make reasonable commercial efforts to accommodate Seller's request
as stated above; however, it shall be Buyer's option to grant such request.

No Resale

. Buyer shall use the Product delivered to Buyer for processing at Buyer's
Facility only, and shall not resell, transfer, exchange, or otherwise assign
Product without first obtaining the prior written consent of Seller, which
consent may be granted or withheld by Seller in its sole discretion.

Measurement

. The quantity of Product delivered hereunder to Buyer by the Ammonia Pipeline
shall be governed by the weights and measures taken by meters owned by the
Ammonia Pipeline at the Delivery Point pursuant to the Ammonia Pipeline Tariff.
For truck or rail deliveries, the quantity of Product delivered to Buyer shall
be governed by the weights and measures taken as the trucks or rail cars are
loaded at the KNC Facility, KNC Terminal, alternative Koch supply sources, or at
an alternative third party supply source and as stated on the bill of lading.
The foregoing measurements of said quantities shall be final and conclusive,
unless proven to be in error.

IV. QUALITY

All Product delivered hereunder shall conform to the specifications set forth in
Article I, Section O. All claims by Buyer that any Product delivered hereunder
does not conform to the specifications set forth in Article I, Section O, shall
be made in writing and sent within thirty (30) days after Seller's delivery of
such Product to the Delivery Point. Failure to give written notice of such claim
within the specified time shall constitute an unqualified acceptance of the
Product and a waiver by Buyer of all claims with respect thereto.

V. WARRANTIES

A. As its exclusive warranties, Seller warrants to Buyer that, at the Delivery
Point: (i) the Product shall conform to the specifications specifically set
forth in Article I, Section O and (ii) title to the Product shall be free from
any security interest, lien, or encumbrance. EXCEPT AS SPECIFICALLY SET FORTH IN
THE PRECEDING SENTENCE, (I) BUYER acknowledges and agrees that KNI, KNC, AND
THEIR RESPECTIVE AFFILIATES haVE not made, do not make, and expressly disclaim
any warranties, representations, covenants, or guarantees, either express or
implied, whether arising by operation of law or otherwise, as to the
merchantability, quantity, CONDITION, OR quality of the PRODUCT or ITS
suitability or fitness for any particular purpose or use AND (ii) THE PRODUCT IS
SOLD "AS IS".

B. Seller's liability, and Buyer's exclusive remedy, for any cause of action
arising out of or related to the breach of the warranty above, is, at Buyer's
option, limited to (i) replacement of the non-conforming Product at the Delivery
Point or (ii) a refund to Buyer of the portion of the Price allocable to such
non-conforming Product. IN NO EVENT WILL SELLER'S CUMULATIVE LIABILITY UNDER THE
AGREEMENT EXCEED THE TOTAL SALES PRICE OF THE PRODUCT OR THE COST OF SUBSTITUTE
PRODUCT, WHETHER ARISING UNDER WARRANTY, GUARANTEE, CONTRACT, NEGLIGENCE, STRICT
LIABILITY, INDEMNIFICATION, FAILURE OF ESSENTIAL PURPOSE OR ANY OTHER CAUSE OR
COMBINATION OF CAUSES WHATSOEVER. WITHOUT LIMITATION ON THE FOREGOING, UNDER NO
CIRCUMSTANCES SHALL EITHER KOCH OR BUYER BE LIABLE OR HAVE ANY RESPONSIBILITY TO
THE OTHER OR ANY OTHER THIRD PARTY FOR ANY INDIRECT, SPECIAL, CONSEQUENTIAL,
EXEMPLARY, OR PUNITIVE DAMAGES, INCLUDING, WITHOUT LIMITATION, LOST EARNINGS,
LOST PROFITS, OR BUSINESS INTERRUPTION.

C. The obligations of KNI and KNC under this Agreement are several and not
joint. For clarity, KNI shall have no responsibility or liability for any
obligation of KNC under this Agreement and KNC shall have no responsibility or
liability for any obligation of KNI under this Agreement. Subject to the
foregoing and unless otherwise notified by KNI, KNC shall act as agent on the
behalf of KNI for the supply of Product by KNI to Buyer and the other functions
and services associated with this Agreement.

VI. PRICE

> A. Price. Except as set forth below, for each short ton of Product sold to
> Buyer hereunder, Seller shall charge, and Buyer shall pay to Seller, the
> following Price:

Price per short ton = *** [Redacted Text].

> However, in the event Seller agrees to sell any of Buyer's Railcar Product
> Requirements as set forth in Article III, Section A, then the Price for each
> short ton of Product sold to Buyer as Railcar Product Requirements shall be as
> determined in accordance with Article III, Section A and documented in writing
> between the Parties. The Price shall be determined on a *** [Redacted Text]
> basis.

Adder

. Adder shall equal *** [Redacted Text] per short ton. However, if KNC: (i)
resumes ammonia production at the KNC Facility and (ii) operates the KNC
Facility at a production rate of at least eighty percent (80%) of such
facility's capacity for at least ten (10) consecutive days, then the Adder shall
be *** [Redacted Text] per short ton commencing on the 10th day after such
conditions have been satisfied. If KNC terminates ammonia production at the KNC
Facility, then the Adder shall be *** [Redacted Text] per short ton commencing
on the 10th day after such termination.

Ammonia Pipeline Transportation Charge. The Ammonia Pipeline Transportation
Charge per short ton shall be a flat rate of *** [Redacted Text] per short ton,
regardless of whether Koch injects Product into the Ammonia Pipeline at the KNC
Terminal, KNC Facility, or an alternative injection point. The *** [Redacted
Text] per short ton rate is based upon *** [Redacted Text] per short ton from
Sterlington, Louisiana and *** [Redacted Text] per short ton from Taft,
Louisiana to the Delivery Point for pipeline deliveries at Buyer's Facility. In
the event the *** [Redacted Text] rate changes for the injection points where
Seller injects Product for delivery to Buyer, then the flat rate of ***
[Redacted Text] per short ton shall change accordingly in proportion to the
difference between the revised *** [Redacted Text] rates and the *** [Redacted
Text] flat rate. By example only, if the *** [Redacted Text] from Taft,
Louisiana increases to *** [Redacted Text] per short ton, then the Ammonia

Pipeline Transportation Charge would increase from *** [Redacted Text] per short
ton to *** [Redacted Text] per short ton for Product injected at Taft, Louisiana
for delivery to the Delivery Point at Buyer's Facility.

Market Publications and Prices

. If either (a) Fertecon or FMB or (b) the price contained in such publication
that is necessary to calculate the *** [Redacted Text] is not published for
three (3) consecutive weeks, then Koch and Buyer shall meet in person,
negotiate, and agree on a substitute publication or price, as applicable, within
thirty (30) days of such event. During such thirty (30) day period, the
publication or price that is published, as applicable, shall solely be used to
calculate the Price hereunder. For example, if FMB was not published for three
(3) consecutive weeks in March 2005, then Fertecon would solely be used to
calculate the *** [Redacted Text]. Demurrage. Railcars shall be allowed ten (10)
days of free time from the earlier of constructive or actual placement of the
railcar at Buyer's Facility until being released by Buyer to the railroad. In
the event Buyer is unable to obtain actual placement of railcars within a
reasonable period of time after constructive placement due to issues beyond
Buyer's control, then Seller shall adjust the free time allowed provided Buyer
has notified Seller of this delay within three (3) business days of the delay.
Any excess time shall be billed at $50.00 per car per day.

VII. CREDIT AND PAYMENT TERMS

Koch shall provide Buyer a line of credit to facilitate purchases under this
Agreement; provided, that in no event shall Buyer's Total Credit Exposure exceed
*** [Redacted Text] in the aggregate. Such credit line may be decreased or
terminated and shipments may be suspended at any time at the sole discretion of
Koch by providing notice to Buyer. Upon written notice of Koch's election to
decrease or terminate Buyer's credit line, Buyer may terminate this Agreement.
Buyer's failure to give written notice to Koch of the termination of this
Agreement within thirty (30) days from the date of such notice shall constitute
an unqualified acceptance of such reduction or termination and a waiver by Buyer
of the right to terminate this Agreement. In addition to Koch's rights to
decrease or terminate Buyer's credit line as set forth in this Article VII,
Section A above, and in addition to any other rights or remedies to which Koch
may be entitled at law or in equity, in the event that Koch determines, in its
sole discretion, that (a) the creditworthiness or future performance of Buyer is
impaired or unsatisfactory or (b) Buyer's Total Credit Exposure may exceed the
established credit line, Koch may (i) immediately suspend deliveries of all
Product; or (ii) require prepayment by wire transfer at least two (2) business
days prior to a scheduled shipment of Product.

B. Seller shall prepare and fax to Buyer a weekly invoice by Tuesday of every
week during the Month in an amount equal to the Price per short ton based on the
previous Friday's Price multiplied by the short tons delivered to Buyer during
the period from the previous Monday through Sunday based on the meter reading at
the Delivery Point provided by Buyer to Seller every Monday. In the event,
Seller agrees to sell to Buyer any of Buyer's Railcar Product Requirements as
set forth in Article III, Section A, then Seller shall prepare and fax to Buyer
a weekly invoice by Tuesday of such week, in an amount equal to the Price per
short ton as determined in accordance with Article VI, Section A multiplied by
the short tons shipped by Seller to Buyer during the period from the previous
Monday through Sunday based on the bill of lading quantity for such railcar
shipments during the week. In the event Seller supplies to Buyer both Product
Requirements and Railcar Product Requirements during any given week, then Seller
shall prepare and fax Buyer two (2) separate invoices. Any Product returned to
Seller in a railcar shall be deemed abandoned by Buyer and Buyer shall not
receive any credit, payment, or other consideration for any abandoned Product,
unless Buyer has provided written notification to Seller that Product in excess
of three (3) short tons may remain in the railcar due to operational issues at
Buyer's Facility.

C. Twenty-one (21) days after the invoice date, Buyer shall pay the full amount
of each invoice by wire transfer of immediately available funds to such account
as Seller designates in writing. If the payment due date is a Saturday, Sunday,
or holiday where banks are authorized to be closed, Buyer shall make such
payment on the business day next succeeding such due date. Interest shall be
charged on all past due amounts owed by Buyer hereunder at an interest rate
equal to the lesser of 12% per annum and the maximum rate permitted by law, from
the payment due date until paid in full (the "Default Rate"). Buyer agrees to
accept as originals facsimile copies of invoices from Seller.

D. For invoices prepared and faxed to Buyer by KNI, Buyer shall wire transfer
funds to KNI's designated bank account in London as designated on the KNI
invoice. The current wiring instructions for payment to KNI are as follows:

Koch Nitrogen International Sarl
JP Morgan Chase London
Account #25090201 USD
SWIFT: CHASGB2L

For invoices prepared and faxed by KNC, Buyer shall wire transfer to KNC's
designated bank account in the United States as designated on the KNC invoice.
The current wiring instructions for payment to KNC are as follows:

Koch Nitrogen Company
Chase Manhattan Bank
ABA# 021000021
Account# 323-1-91363

VIII. DELIVERY

A. Notices. No later than the 1st calendar day of the Month immediately prior to
the Month of delivery of Product, Buyer shall notify Koch in writing of the
amount of short tons and method of delivery that Buyer wishes to receive for
such Month of delivery. Buyer shall promptly notify Koch in writing of any known
or anticipated changes that will not permit Buyer to receive the monthly
quantity of Product.

B. Title and Risk of Loss. Seller shall deliver the Product hereunder to Buyer
at the Delivery Point. Title and risk of loss of Product shall pass from Seller
to Buyer and delivery shall occur when the Product passes the Delivery Point.
Prior to delivery and transfer of title and risk of loss of the Product to
Buyer, Seller agrees to be responsible for any damages or injury arising in
connection with the Product. At and after delivery and transfer of title and
risk of loss of the Product to Buyer, Buyer agrees to be responsible for any
damages or injury arising in connection with the Product.

C. Shipper of Record. Seller shall be the shipper of record for delivery of
Product on the Ammonia Pipeline to Buyer at Buyer's Facility.

IX. TAXES

Buyer shall pay all material taxes, assessments, duties, fees, levies,
penalties, licenses or charges imposed by any government authority ("Taxes")
which may now or hereafter be imposed on or with respect to the Product at or
after title and risk of loss passes to Buyer, provided that in no event shall
Buyer be required to pay any Taxes in an amount in excess of the Taxes that
would have been owing had KNC been the sole Seller under this Agreement. If
Seller is required to remit or pay Taxes that are Buyer's responsibility
hereunder, Buyer shall reimburse Seller for such Taxes within ten (10) days of
receipt of written notice hereunder. As the Buyer is assessed Taxes, both
Parties agree to mutually work together to mitigate any assessment.

FORCE MAJEURE

A. Neither Koch nor Buyer shall be liable for any failure or delay in
performance under this Agreement (except for the obligation to make money
payments due hereunder for Product already purchased) due to a Force Majeure
event. A "Force Majeure" event shall mean any event which may be due in whole or
in part to any contingency, delay, failure, cause or other occurrence of any
nature beyond a Party's reasonable control, which (i) physically prevents Koch
from transporting or delivering the Product to or from the (a) KNC Terminal or
(b) the Ammonia Pipeline, or (ii) which physically prevents Buyer from receiving
or using Product at Buyer's Facility. Examples of Force Majeure events shall
include, but not be limited to, the following: (a) physical events such as acts
of God, disease, plague, landslides, lightning, earthquakes, fires, storms such
as hurricanes or tornados, or explosions; (b) acts of others such as terrorist
attacks, riots, sabotage, insurrections or wars; (c) breakage or accident to
critical machinery or critical equipment; and (d) material allocation or
material curtailment of natural gas or electricity, in either case under (c) or
(d), rendering a Party incapable of satisfying its obligations under this
Agreement (except for the obligation to make money payments due hereunder for
Product already purchased) for more than fifteen (15) consecutive days or twenty
(20) days in any thirty (30) day period.

B. The term "Force Majeure" shall not include (i) an event caused by a Party's
sole negligence or willful misconduct; (ii) Koch's ability to sell, or Buyer's
ability to purchase from a third party, Product at a price more advantageous
than the Price; (iii) Buyer's loss of markets for products produced at Buyer's
Facility; (iv) shutdown of KNC's Terminal or Buyer's Facility for reasons other
than a Force Majeure event; and (v) routine or scheduled maintenance at KNC's
Terminal or Buyer's Facility.

C. If a Force Majeure event occurs, the declaring Party may exercise its right
under this Article X by giving timely notice thereof to the other Party setting
forth with reasonable particularity the nature of the Force Majeure event. The
declaring Party shall only be excused from performance hereunder during the
duration of, and only to the extent of, the Force Majeure event. Under no
circumstance shall (i) Koch be obligated to cure any deficiencies in deliveries
of Product caused by Force Majeure or (ii) Buyer be obligated to cure any
deficiencies in Product purchased caused by Force Majeure. Further, neither Koch
nor Buyer (except as set forth in Article X, Section D below) shall be obligated
to take any action which would result in increasing such Party's performance
costs under this Agreement beyond the costs which it would have incurred in the
absence of such Force Majeure event. The declaring Party shall give the other
Party prompt notice of when the Force Majeure event ends.

D. Notwithstanding any other provision of this Agreement, if the Ammonia
Pipeline is interrupted or curtailed due to a Force Majeure event which prevents
or delays Koch from making all or a portion of the required deliveries of
Product hereunder, Koch shall use commercially reasonable efforts to arrange, at
Buyer's cost and expense, rail or trucking transportation service from an
alternative supply source to Buyer's Facility. Ammonia Pipeline allocation shall
not constitute a Force Majeure event; provided, however, that a mechanical
breakdown or any interruption of the Ammonia Pipeline may constitute a Force
Majeure event. For the duration of the Force Majeure event, if (i) Koch's
deliveries of Product to Buyer are impeded due to a Force Majeure event, or (ii)
the Ammonia Pipeline is allocated or curtailed, Koch shall have the right to
apportion deliveries on a pro-rata basis (based up Koch's sales commitments or
contracts) among Buyer, Koch's present and future customers (including regular
customers not then under contract), and Koch or its Affiliates. Notwithstanding
any other provision of this Agreement, Koch shall not be required to (a) resume
ammonia production at the KNC Facility or (b) to purchase Product from a third
party, in either case, to remove a Force Majeure event.

XI. DEFAULT AND REMEDIES

Defaults by Buyer

. Upon the occurrence of any of the following events: (i) either KNI or KNC
shall not have received any payment due from Buyer hereunder by the date such
payment is due under this Agreement, and such failure shall remain uncured for a
period of two (2) business days after written notice thereof; (ii) the failure
of Buyer to perform any other obligation in this Agreement and such failure is
not excused or cured within five (5) business days after written notice thereof;
(iii) the occurrence of a Bankruptcy Event with respect to Buyer or its
Affiliates; or (iv) the failure by any Performance Assurance provider of Buyer
to perform any obligation of such Performance Assurance provider under any
document executed and delivered in connection herewith, and such failure shall
remain uncured for a period of three (3) business days after written notice
thereof; then either KNI or KNC, in their sole discretion and without prior
notice to Buyer, may do any one or more of the following: (a) suspend
performance under the Agreement; (b) terminate the Agreement, whereby any and
all obligations of Buyer, including payments due, will, at the option of Koch,
become immediately due and payable; and/or (c) Set-off against any amount that
Koch owes to Buyer under this Agreement. If either KNI or KNC suspends
performance and withholds delivery of the Product as permitted above, it may
sell the Product to a third party and deduct from the proceeds of such sale the
purchase price and all reasonable costs resulting from Buyer's default as
identified above, including, without limitation, all costs associated with the
transportation, storage, and sale of the Product. The foregoing rights, which
shall include, but not be limited to, specific performance, shall be cumulative
and alternative and in addition to any other rights or remedies to which Koch
may be entitled at law or in equity. In addition, Koch shall be entitled to
recover from Buyer all court costs, attorneys' fees and expenses incurred by
Koch in connection with Buyer's default, and interest on past due amounts at the
Default Rate. "Set-off" means set-off, offset, combination of accounts, netting
of dollar amounts of monetary obligations, right of retention or withholding or
similar right to which Koch is entitled (whether arising under this Agreement,
applicable law, or in equity) that is exercised by Koch. "Bankruptcy Event"
means the occurrence of any of the following events with respect to a Person:
(i) filing of a petition or otherwise commencing, authorizing or acquiescing in
the commencement of a proceeding or cause of action under any bankruptcy,
insolvency, reorganization or similar law, or if any such petition is filed or
commenced against it; (ii) making of an assignment or any general arrangement
for the benefit of creditors; (iii) having a bankruptcy petition filed against
it and such petition is not withdrawn or dismissed within sixty (60) days after
such filing; (iv) otherwise becoming bankrupt or insolvent (however evidenced);
(v) having a liquidator, administrator, custodian, receiver, trustee,
conservator or similar official appointed with respect to it or any substantial
portion of its property or assets; or (vi) being generally unable to pay its
debts as they fall due.



Defaults by Koch

. Upon the occurrence of any of the following events: (i) the failure of Seller
to perform any obligation in this Agreement and such failure is not excused or
cured within ten (10) days after written notice thereof; provided, however, that
Seller shall have an additional ten (10) day period (commencing immediately upon
the expiration of the initial ten (10) day period) to cure such failure if
Seller commences curative action within such ten (10) day period and proceeds
diligently and in good faith thereafter to cure such failure until completion or
(ii) a Bankruptcy Event with respect to Koch, then Buyer, in its sole discretion
and without limitation, may terminate this Agreement, and Buyer's remedies shall
be cumulative and alternative and in addition to any other rights or remedies to
which Buyer may be entitled at law or in equity. Subject to Article V, Section
C, if Buyer is the prevailing party in any action, litigation, or lawsuit
against Seller for its default hereunder, Buyer shall be entitled to recover
from Seller all court costs, attorneys' fees and expenses incurred by Buyer in
connection with Seller's default hereunder, and interest on past due amounts at
the Default Rate. In addition to the foregoing, if: (i) Seller fails to perform
a material obligation in this Agreement and (ii) Buyer notifies it in writing of
such failure, then only while such failure remains uncured, Buyer may purchase
Product from another Person and Buyer's Product Requirements shall be reduced by
the amount of Product Buyer purchased from such other Person.

XII. RIGHTS NOT WAIVED

The waiver by either Party of any default of this Agreement by another Party
shall not be deemed to be a waiver of any successive or other default of this
Agreement. Each and every right, power and remedy may be excused from time to
time and so often and in such order as may be deemed expedient by the Party, and
the exercise of any such right, power or remedy shall not be deemed a waiver of
the right to exercise at the same time or thereafter, any other right, power or
remedy.

XIII. NOTICES

Any notices, requests or other communications required or permitted by any
provision of this Agreement shall be in writing and shall be deemed delivered if
delivered by hand, facsimile, national overnight courier service, or mailed by
U.S. Postal Service, postage prepaid, by registered or certified mail, as
follows:

If to KNI:

Koch Nitrogen International Sarl
P.O. Box 31359 SMB
Grand Cayman, Cayman Islands, B.W.I.
Attention: Jamil Toubassi, Managing Director
Fax: (316) 828-9223

With copy to KNC:
Koch Nitrogen Company
4111 East 37th Street North
Wichita, Kansas 67220
Attention: Randy J. Morris, Sr. VP Marketing
Fax: (316) 828-4084

If to KNC:

Koch Nitrogen Company
4111 East 37th Street North
Wichita, Kansas 67220
Attention: Randy J. Morris, Sr. VP Marketing
Fax: (316) 828-4084

With copy to:

Koch Nitrogen Company
4111 East 37th Street North
Wichita, Kansas 67220
Attention: Jeff Brenner, Legal Counsel
Fax: (316) 828-3133

If to Buyer:

El Dorado Chemical Company
16 S. Pennsylvania
Oklahoma City, OK 73107
Attention: Tony M. Shelby
Fax: (405) 236-5067

With copy to:

El Dorado Chemical Company
16 S. Pennsylvania
Oklahoma City, OK 73107
Attn: David Shear, General Counsel
Fax: (405) 236-1209

Any Party may change the address to which notices are given by mailing written
notice thereof to the other Party as provided above.

XIV. ASSIGNMENT

No Party shall assign or delegate, or permit by assignment or delegation, by
operation of law or otherwise, any of its rights and obligations under this
Agreement to any Person without first obtaining the prior written consent of the
other Parties, which consent shall not be unreasonably withheld, conditioned,
delayed or denied. Notwithstanding the foregoing, each Party shall be allowed to
assign this Agreement to an Affiliate upon providing written notice to the other
Parties, provided no such transfer shall operate to relieve the transferring
Party of its obligations hereunder. Any assignment or delegation, or attempted
assignment or delegation, in violation of this Article XIV shall be null and
void, shall be considered a material breach of this Agreement, and shall permit
the other Parties, in addition to any other rights which it may hereunder or at
law or in equity, to terminate this Agreement and exercise any remedies
available to the non-breaching Party hereunder or at law or in equity.

XV. ENTIRE AGREEMENT; AMENDMENT

This Agreement shall supersede all prior negotiations, discussions, and dealings
concerning the subject matter hereof, and shall constitute the entire agreement
between KNI, KNC and Buyer concerning the subject matter hereof. No Party shall
claim any amendment, modification or release of any provisions hereof unless the
same is in writing and such writing: (i) specifically refers to this Agreement;
(ii) specifically identifies the term amended; and (iii) is signed by duly
authorized representatives of KNI, KNC and Buyer.

XVI. CONFIDENTIALITY

Except (i) as may be agreed to in writing on a case by case basis, (ii) for
communications between Buyer and Orica USA, Inc., (iii) as may be necessary to
perform its obligations herein, or (iv) as required by law, both Parties shall
maintain in confidence all information concerning costs and price to be
disclosed in connection with the other's performance under this Agreement. Such
information shall be disclosed to no one other than officers and other employees
who need to know the same in connection with performance under this Agreement,
and such officers and other employees shall be advised of the confidential
nature of such information, or when disclosure is required by law. The Parties
shall take all proper precautions to prevent such information from being
acquired by any unauthorized person or entity.

XVII. ARTICLE AND SECTION HEADINGS

Article and section headings are for the convenience of the Parties and are not
considered parts of this Agreement, it being stipulated that any headings in
conflict with the substantive provisions of this Agreement shall have no force
and effect.

XVIII. GOVERNING LAW; NO JURY TRIAL

The Agreement and its execution, performance, interpretation, construction and
enforcement shall be governed by the law, both procedural and substantive, of
the State of Kansas, without regard to its conflicts of law rules. No course of
dealing, course of performance, or usage of trade shall be considered in the
interpretation or enforcement of this Agreement. Any action or proceeding
between Seller and Buyer relating to this Agreement shall be commenced and
maintained exclusively in the State of Kansas or in the Federal courts governing
Kansas, and each Party submits itself unconditionally and irrevocably to the
personal jurisdiction of such courts. EACH PARTY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY SUIT, ACTION, CLAIM OR PROCEEDING RELATING TO THIS AGREEMENT.

XIX. SEVERABILITY

The provisions of this Agreement are severable and, if any provisions are
determined to be void or unenforceable in whole or in part, the remaining
provisions shall remain unaffected and shall be binding and enforceable in
accordance with the terms hereof.

XX.

MISCELLANEOUS



A. Additional Rules of

Interpretation and Construction.



> > 1. No Construction Against Draftsman

. No implications or inferences shall be drawn from the deletion of or addition
to the terms of previous drafts of this Agreement. Koch and Buyer acknowledge
that each has had the opportunity to participate in the preparation of this
Agreement and, therefore, in the event of any ambiguity in, or controversy with
respect to the meaning of, any term or provision contained in this Agreement, no
presumption or inference shall be drawn against any Party in the interpretation
of this Agreement by reason of the participation by such Party or its attorneys
in the preparation of this Agreement.



2. Gender. Words of any gender in this Agreement shall include the other gender,
and words in the singular number shall include the plural, when the context
requires.

3. Days. The term "days", as used herein, shall mean actual days occurring,
including, Saturdays, Sundays and national holidays. The term "business days"
shall mean days other than Saturdays, Sundays and national holidays.

3. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, and all of which executed counterparts
together shall constitute one agreement.

B. Binding Effect. Without limitation of the foregoing, this Agreement shall
inure to the benefit of and be binding upon
KNI, KNC and Buyer, including their respective successors and assigns.

C. Brokers. Any commissions, fees and expenses in connection with any broker or
agent retained by Koch shall be the sole responsibility of Koch. Any
commissions, fees and expenses in connection with any broker or agent retained
by Buyer shall be the sole responsibility of Buyer.

D. Independent Contractors. Koch and Buyer are independent contractors only and
are not partners, master/servant, principal/agent or involved herein as parties
to any other similar legal relationship with respect to the transactions
contemplated under this Agreement or otherwise, and no fiduciary, trust, or
advisor relationship, nor any other relationship imposing vicarious liability
shall exist between the parties under this Agreement or otherwise at law.

E. No Third Party Beneficiaries. This Agreement is solely for the benefit of,
and shall inure to the benefit of, Buyer, KNI and KNC, and shall not otherwise
be deemed to confer upon or give to any third party any right, claim, cause of
action or other interest herein.

F. Survival of Terms and Conditions. This Agreement, and all covenants,
promises, agreements, conditions, warranties, representations and understandings
contained herein, or contained in any modification, change or amendment of this
Agreement pursuant to Article XV hereof, shall survive the termination or
expiration of the term of this Agreement for purposes of enforcement of rights
occurring prior to such termination or expiration.

[signature page to follow]

IN WITNESS WHEREOF, the Parties have executed this Agreement to be effective on
the Effective Date by their respective officers thereunto duly authorized.

KOCH NITROGEN INTERNATIONAL SARL

By: /s/  Jamil Toubassi           

Title: Attorney in Fact           



KOCH NITROGEN COMPANY



By: /s/ Randy  Morris               

Title:  Senior Vice President Marketing

EL DORADO CHEMICAL COMPANY

By: /s/ Paul Rydlund             

Title:   President               

 

[SIGNATURE PAGE]

EXHIBIT 1

Examples of how the CFR Tampa Low Price is calculated in Article I, Section G is
as follows:

Fertecon Ammonia Report FMB Weekly Fertilizer Report

*** [Redacted Text]

*** [Redacted Text] *** [Redacted Text]

Publication Date

*** [Redacted Text]

*** [Redacted Text]

December 4, 2003

*** [Redacted Text]

*** [Redacted Text]

December 11, 2003

*** [Redacted Text]

*** [Redacted Text]

December 18, 2003

*** [Redacted Text]

*** [Redacted Text]

December 25, 2003

*** [Redacted Text]

*** [Redacted Text]

Delivery Dates             Publication Date Used           *** [Redacted Text]



December 1 to 7, 2003       December 4, 2003                *** [Redacted Text]

December 8 to 14, 2003      December 11, 2003               *** [Redacted Text]

December 15 to 21, 2003     December 18, 2003               *** [Redacted Text]

December 22 to 28, 2003     December 18, 2003               *** [Redacted Text]

All prices in the above example are stated as a dollar ($) per metric ton price.

